United States Court of Appeals
                      For the First Circuit




No. 99-2024

           PAN AMERICAN GRAIN MANUFACTURING CO., INC.,

                      Plaintiff, Appellant,

                               v.

         PUERTO RICO PORTS AUTHORITY; CCC UNDERWRITERS;
           PROCESADORA DE GRANOS DE PUERTO RICO, INC.,
                     Defendants, Appellees,


   CONTINENTAL GRAIN COMPANY, INC.; MOLINOS NACIONALES, INC.,
             INDUSTRIAS AVÍCOLAS A/K/A POLLOS PICÚ,

                           Defendants.



                          ERRATA SHEET

     The opinion of this Court issued on July 9, 2002, is amended
as follows:

     On page 2, line 1, change "1999" to "1995."